United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


PHILIPS INTELLECTUAL PROPERTY & STANDARDS 
465 Columbus Avenue
Suite 340
Valhalla, NY 105595



In re Application of: Menashe Benjamin et al.               :  	           
Application No.: 16/306,704 		      	          :                     SUA SPONTE
Filed:  December 3, 2018	 		          :          DECISION TO WITHDRAW        
For: MEDICAL IMAGE WORKFLOW SYSTEM       :          HOLDING OF LETTER TO 
       AND METHOD                                                       :                  RESTART TIME
                                                                                         :	
        	

A sua sponte review of the above-noted application file has been conducted.  As a result, it has been determined that certain errors on the part of the Office have occurred.  In particular, it has been determined that the Letter to Restart Period for Response mailed on February 2, 2021 was mailed in error.  The purpose of this communication is to correct this error and clarify the record.  

A review of the file history shows that on February 2, 2021, the examiner mailed a Letter to Restart the clock that was sent in error since the Applicant’s extension of time and response filed on January 29, 2021 was not timely. Thus, the Letter to Restart was issued prematurely.

In view of these facts, the holding of Letter to Restart Period for Response is hereby VACATED.  The application will revert to pending status and be placed on the examiner’s docket for review.



















/BETH V BOSWELL/______________________
Beth Boswell, Acting Director
Patent Technology Center 3600
(571) 272-5350

RM: 02/16/21
/MARC Q JIMENEZ/QAS, TC 3600